IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                     : NO. 199
                                           :
APPOINTMENT TO THE                         : DISCIPLINARY RULES DOCKET
PENNSYLVANIA INTEREST ON                   :
LAWYERS TRUST ACCOUNT BOARD                :




                                        ORDER

PER CURIAM
         AND NOW, this 10th day of July, 2020, David E. Feidt, Esquire, Dauphin County,

is hereby appointed as a member of the Pennsylvania Interest on Lawyers Trust Account

Board for a term of three years, commencing September 1, 2020.